Citation Nr: 1119739	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk

INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

The Veteran was afforded a Travel Board hearing in February 2011.  A transcript is of record.  The record was held open to allow the Veteran to submit additional evidence, and the Veteran submitted "buddy" statements, along with a signed waiver of agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (2010).
 
A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated diagnoses including schizoaffective disorder and depression, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, including schizoaffective disorder.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Current VA treatment records reflect various diagnoses and/or treatment for mental health disorders including, schizoaffective disorder and depression.  A VA medical treatment record from April 2007 notes that the Veteran is assessed as having schizoaffective disorder, residual symptoms, and this is "[m]ost likely presentation since his military experience."  This conclusory statement based on the Veteran's reported history, without further explanation of the reasoning, is insufficient to constitute an adequate medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

At his February 2011 Travel Board hearing, the Veteran described instances in service when he had difficulty sleeping, heard voices, and perceived someone to be following him.  He reported that he did not maintain his personal hygiene and some of the officers directed him to change his clothing.  This is consistent with his December 2006 claim in which he stated that despite his efforts, he believed he received poor proficiency conduct marks while in service, and that he wore the same clothes for so long that the officers ordered him to change his clothing.  

In February 2011, "buddy" statements from the Veteran's brother and a friend since service were received.  The friend's statement discussed incidents in service during which the Veteran was extremely moody, and became frustrated and angry.  The brother's statement discussed how the Veteran, on his return from service, was often teary-eyed, and withdrawn.  

The Veteran reported poor proficiency conduct and hygiene problems in service.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  Accordingly, personnel records should be obtained in an attempt to substantiate these reports, which may suggest in service symptomatology of a psychiatric disorder.  

In addition, there appear to be outstanding private treatment records relating to the Veteran's psychiatric symptoms.  Specifically, the Veteran reported receiving treatment for depression from a private physician since 1994.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  The Veteran should be requested to complete an authorization for his private medical records, and informed that he may authorize the release of such records or obtain them and submit them to VA himself.  

Following a review of the evidence of record, the Board finds that the medical evidence is insufficient to render a decision in this case.  There is, however, evidence of continuity of psychiatric symptomatology since service, as the claimant is competent to identify and explain the symptoms that he observes and experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidentiary burden has been met to warrant a VA medical examination and/or opinion, and the claim must be remanded for a VA examination to determine whether any current psychiatric disability is related to his service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

2.  The Veteran should be provided a records release and authorization form to obtain his private medical records.  In addition, the Veteran should be notified that he may authorize VA to obtain the records, or in the alternative, he may obtain the records himself and submit them to VA.  If the records release is completed and returned to VA, the RO should obtain these records from the aforementioned facility.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

3.  Then, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of schizoaffective disorder or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence in the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

